Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of the following species: 

i) claim 18;

ii) a nutritional supplement in claim 18; and

iii) a functional health food composition.

Applicant stated that claims 10-14 and 16-18 are readable on the elected species, and claims 10-14 and 16 are generic in the reply filed on 1/24/2022.

Thus, claims 15, 19 and 20 are withdrawn from further consideration as being drawn to non-elected inventions.

Therefore, the restriction requirement is hereby made FINAL.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 16-18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating stress in a subject via administering an extract of Hibiscus syriacus to the subject, does not reasonably provide enablement for preventing stress.  The specification does not make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed extract composition is useful as a therapeutic agent for treating stress.  However, the claims also encompass using the claimed extract to prevent stress from occurring (which encompasses preventing all conceivable types of stress to name a few – all of which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing which reads upon 
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent stress in a patient via administering the recited extract thereto – as instantly claimed.    


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10-14, 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 100985719 B.

KR teaches that Hibiscus syriacus (Mugunghwa) root extract is made with alcohol and water, see claims, abstract, pages 1-5. Note administration as a bubble food material (oral), see claim 6. Note that the claims read on anyone since anyone is in need of having stress prevented especially one would want to be prevented from having depression caused by stress. Note that any ingredient can be a flavor. 



Claim(s) 10-14, 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KR 1020090031707.

KR teaches that Hibiscus syriacus (Mugunghwa) flower tea (oral) extract is made with  water, see page 5. Note administration as a tea. Note that the claims read on anyone since anyone is in need of having stress prevented especially one would want . 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100985719 B.

KR teaches that Hibiscus syriacus (Mugunghwa) root extract is made with alcohol and water, see claims, abstract, pages 1-5. Note administration as a bubble food material (oral), see claim 6. Note that the claims read on anyone since anyone is in need of having stress prevented especially one would want to be prevented from having depression caused by stress. Note that any ingredient can be a flavor. 

In the event it is seen that the claims do not read on anyone (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the composition to a subject having depression since everyone gets depressed sometime during the day.



Claim(s) 10-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020090031707.

KR teaches that Hibiscus syriacus (Mugunghwa) flower tea (oral) extract is made with  water, see page 5. Note administration as a tea. Note that the claims read on anyone since anyone is in need of having stress prevented especially one would want to be prevented from having depression caused by stress. Note that any ingredient can be a flavor. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655